Citation Nr: 0922867	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve.  His 
service included, among other things, a period of active duty 
for training in July 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the RO that 
declined to reopen the appellant's previously denied claim 
for service connection for a neck disability.  In October 
2007, the Board reopened the claim and remanded the matter 
for additional development and adjudication on the merits.

In June 2008, following the receipt of additional evidence, 
the Appeals Management Center denied the underlying claim for 
service connection.  The case was returned to the Board and 
is now presented for further appellate consideration.

For the reasons set forth below, this case is again being 
REMANDED.  VA will notify the appellant if further action is 
required on his part.


REMAND

When this case was remanded in October 2007, the Board 
requested, among other things, that the agency of original 
jurisdiction (AOJ) respond to the appellant's August 2005 
request for a copy of records from Keesler Air Force Base.  
The Board also asked that the appellant be scheduled for an 
examination of his neck.  The examiner was to evaluate the 
appellant, review the claims file, and offer an opinion as to 
whether it was at least as likely as not that the appellant 
had a current neck disability that could be attributed to 
service.  A complete rationale was to be provided.  
Thereafter, if the benefit sought remained denied, the AOJ 
was to furnish the appellant and his representative a 
supplemental statement of the case (SSOC) that contained, 
among things, a citation to, and summary of, 38 C.F.R. 
§§ 3.307 and 3.309.

Unfortunately, the requested development has not been 
completed.  There is nothing in the record on appeal to show 
that the AOJ has responded to the appellant's request for 
records from Keesler Air Force Base.  In addition, although 
the appellant was examined in April 2008, and an etiological 
opinion was obtained, the resulting report does not contain 
an adequate discussion of the rationale for the examiner's 
opinion.  In discussing the history of the case, the examiner 
erroneously indicated that the appellant had been hit by a 
car during service in May 1986 (the accident actually 
occurred in July 1985) and that he had first had surgery for 
neck problems in 1990 (the first neck surgery actually 
occurred in April 1996).  Although the examiner correctly 
noted that the appellant's earliest documented complaints (in 
1985 and 1986) were limited to low back and knee pain, no 
discussion was offered with respect to the entry in a May 
1987 Medical Board report, to the effect that the appellant 
had "continued pain in his neck . . . ." (emphasis added); 
subsequent reports, dated in January, April, May, and June 
1988, collectively showing that the appellant complained of 
pain in his neck that dated back to 1985; or the appellant's 
more recent statements and testimony pertaining to continuity 
of symptoms since service.  Furthermore, the SSOC 
subsequently issued to the appellant contained no citation 
to, or summary of, 38 C.F.R. §§ 3.307 or 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been completed, the Board has no choice but to return 
this case to the AOJ.  A remand is required.  38 C.F.R. 
§ 19.9 (2008).

Included in the evidence added to the appellant's VA claims 
file since October 2007 are reports from the Social Security 
Administration (SSA).  Those reports indicate, among other 
things, that the appellant underwent an Army Medical Board 
examination in July 1984.  A report of that examination is 
not of record.  Although it does not appear that the July 
1984 report is itself relevant to the matter currently on 
appeal (according to the SSA, the report pertains to the 
appellant's right hand), the fact that the report is not of 
record suggests that the service treatment records currently 
in the claims file may be otherwise incomplete.  This needs 
to be investigated.

The Board's electronic database ("VACOLS") indicates that 
the RO is currently processing a claim for service connection 
separate and apart from the claim that is presently before 
the Board.  On remand, action should be taken to ensure that 
any materials in the RO's possession, relevant to the present 
appeal-including any relevant materials maintained in 
temporary folders-are obtained and associated with the 
record on appeal. 

Records of the appellant's VA treatment were last obtained in 
early 2008.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claim is adjudicated 
on the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Respond to the appellant's August 2005 
request for a copy of records from Keesler 
Air Force Base.  The response must be 
documented in the claims file.

2.  Ask the service department to provide a 
complete copy of the appellant's service 
treatment records.  The National Personnel 
Records Center and the appellant's reserve 
unit should be contacted as possible sources 
of the requested evidence.  Efforts to obtain 
the evidence should be fully documented in 
the claims file, and should be discontinued 
only if it is concluded that the evidence 
sought does not exist or that further efforts 
to obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated with 
the claims file.

3.  Take action to ensure that copies of all 
relevant VA treatment records, dated from 
February 2008 onward, are associated with the 
appellant's claims file, following the 
procedures set forth in 38 C.F.R. § 3.159.

4.  Obtain and associate with the claims file 
copies of any relevant materials in the RO's 
possession, including any relevant materials 
being maintained in temporary folders on 
behalf of the appellant.

5.  After all of the foregoing development 
has been completed, schedule the appellant 
for an examination of his neck.  The examiner 
should be asked to evaluate the appellant, 
review the claims file, and offer an opinion 
as to whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the appellant has a current 
neck disability that can be attributed to 
service.  In so doing, the examiner should 
discuss the significance, if any, of the 
entry in a May 1987 Medical Board report, to 
the effect that the appellant had "continued 
pain in his neck"; subsequent reports, dated 
in January, April, May, and June 1988, 
collectively showing that the appellant 
complained of pain in his neck that dated 
back to 1985; and the appellant's more recent 
statements and testimony pertaining to 
continuity of symptoms since service.  A 
complete rationale should be provided.

6.  Thereafter, take adjudicatory action on 
the merits of the appellant's claim for 
service connection for a neck disability.  If 
the benefit sought remains denied, furnish an 
SSOC to the appellant and his representative.  
The SSOC should contain, among other things, 
a citation to, and summary of, 38 C.F.R. 
§§ 3.307, and 3.309.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

